Citation Nr: 1703751	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-33 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to November 1985, to include service in the Republic of Vietnam during the Vietnam War. This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal. The Veteran filed a Notice of Disagreement (NOD) in July 2011. The RO issued a Statement of the Case (SOC) in October 2012. In November 2012, the Veteran filed a substantive appeal via a VA Form 9. 

The Veteran requested a hearing before a Veterans Law Judge (VLJ). That hearing was scheduled for October 2015; however the Veteran was unable to attend due to medical reasons. In October 2015, the Veteran's representative informed the VA that the Veteran requested that a VLJ render a decision based on the evidence of record. Therefore, the Veteran's request for a Board hearing is considered withdrawn. See 38 C.F.R. §20.704(d) (2016).

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred bilateral hearing loss during active service. Having reviewed the evidence of record, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Veteran was afforded a VA examination in November 2010.  At that time his puretone threshold levels, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
45
45
60
LEFT
20
25
50
45
55

Speech audiometry revealed speech recognition ability of 80 percent in the left ear and 88 in the right ear. The Veteran was diagnosed with normal to moderately severe sensorineural hearing loss. The examiner, however, provided no opinion as to the etiology of the Veteran's hearing loss.

In January 2011, an addendum opinion was requested, from the same examiner who provided the November 2010 examination, to determine the nature and etiology of the Veteran's claimed bilateral hearing loss. Unfortunately, a review of this addendum report shows that the opinion rationale provided by the VA examiner is inadequate to the extent described below. The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The VA audiology examiner opined that the Veteran's current hearing loss was less likely as not (less than 50/50 probability) caused by or a result of in-service noise exposure. As rationale, the examiner cited a medical report about the lack of scientific support for delayed onset of hearing loss weeks, months, or years after the exposure event.  The examiner further explained that a significant threshold shift that is not confirmed on retest is not evidence of noise induced hearing loss.  As the flat unilateral hearing loss noted on the July 1984 service audiogram was inconsistent with noise induced hearing loss and resolved later with hearing within normal limits in both ears at separation, it was the examiner's clinical opinion that the Veteran's current hearing loss was less likely as not caused or a result of in service noise exposure.  Significantly, the examiner then added that he could not determine the etiology of the Veteran's hearing loss without resort to mere speculation. 

The Court has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability. See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court also has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility. See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). The Court held in Jones v. Shinseki, 23 Vet. App. 382  (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability. Id. at 389-90. Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis. See Daves v. Nicholson, 21 Vet. App. 46 (2007). When the record leaves this issue in doubt, it is the Board's duty to remand for further development. 

Given the foregoing, the Board finds that, because the VA examiner used the "mere speculation" language in his January 2011 opinion regarding the etiology of the Veteran's bilateral hearing loss and did not provide any further explanation of his opinion, this examination report is inadequate for VA purposes to this extent.  See 38 C.F.R. § 4.2.  Thus, on remand, an addendum opinion should be provided which addresses the foregoing.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided both the November 2010 examination report and the January 2011 addendum opinion. The claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed. If the VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

In regard to the examiner's comment ("I feel I cannot determine the etiology of [the Veteran's] HL without resort to mere speculation"), please explain why. 

2. After completing the above, the claim on appeal should be readjudicated. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).





